Citation Nr: 0507517	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 until 
February 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1999 
rating decision of the Regional Office (RO) in New York, New 
York that denied service connection for a skin disorder of 
the feet and a non service-connected disability pension.  The 
veteran filed a timely appeal and the claim was submitted to 
the Board.  In October 2003, the Board remanded the claim for 
further development.  It was returned to the Board in January 
2005.

The veteran was scheduled for a personal hearing before the 
undersigned Veterans Law Judge in May 2003, but failed to 
appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 
REMAND

In October 2003, the Board remanded the claim for additional 
development, to include a VA examination.  The record reveals 
that the veteran failed to report for the exam on August 6, 
2004.  

The claims folder contains a July 8, 2004 letter to the 
veteran notifying him that he will be scheduled for an exam.  
The letter also explained the provision under 38 C.F.R. § 
3.655 (2004), which provides that when a claimant fails to 
report for an exam scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  The claims folder does not contain, 
however, record of any subsequent notice informing the 
veteran of the date and time the exam was scheduled.  
Therefore, the Board concludes that another examination 
should be scheduled and effort be made to notify the veteran 
of the scheduled exam at his last known address.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process 
requires such action.  Accordingly, this matter is remanded 
to the RO via the Appeals Management Center in Washington, 
D.C. for the following:

1.  The RO should schedule the veteran for a 
comprehensive general medical examination.  
The entire claims file must be made available 
to the examiner for review prior to the 
examination, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and clinically 
correlated to a specific diagnosis.  The 
examiner should comment on the veteran's 
ability or lack thereof to engage in gainful 
employment.

If the veteran fails to appear for the 
examination, this fact should be noted in the 
claims folder and a copy of the examination 
notification or refusal to report notice, 
whichever is applicable, should be obtained 
by the RO and associated with the claims 
folder.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




